Opinion by
Porter, J.,
This plaintiff seeks to recover the value of a horse, which was so injured by coming into collision with one of defendant company’s cars that it had to be killed. The horse was being ridden at the time by Harry Hollihan, who brought an action to recover damages for injuries to his person, growing out of the same accident. Both actions were tried together in the court below and each resulted in a verdict and judgment in favor of the respective plaintiffs. We have this day filed an opinion in the case of Hollihan versus this defendant company, stating our reasons for reversing that judgment. The parties to this record have filed a written agreement that this appeal should abide the result and be subject to the same order as the appeal in Hollihan’s case.
The judgment is reversed and the record is remitted to the court below with direction to enter judgment in favor of the defendant non obstante veredicto.